FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                December 23, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 13-2171
 v.                                            (D.C. No. 2:13-CR-02515-JB-1)
                                                          (D. N.M.)
 RENÉ MADRID-APODACA,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      After René Madrid-Apodaca pleaded guilty to illegally reentering this

country after a prior deportation, he and the government agreed to a sentence of

between two and eight months. In considering the various sentencing factors

prescribed by 18 U.S.C. § 3553(a), however, the district court judged a nine

month sentence more appropriate. The court emphasized, among other things,

Mr. Madrid-Apodaca’s record of recidivism and the need for deterrence — noting


      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
that Mr. Madrid-Apodaca had already been removed for illegally entering this

country five times, and that an eight month sentence he received for a prior

reentry failed to deter this reentry. Before us, Mr. Madrid-Apodaca has filed a

49-page brief arguing that the district court’s announced sentence, one month

more than he agreed to, is substantively unreasonable. But a district court’s

substantive judgment at sentencing is reviewed on appeal only under a highly

deferential abuse of discretion standard — a standard this court deems

presumptively satisfied where, as here, the district court’s sentence itself falls

below the range recommended by the advisory guidelines. See United States v.

Gutierrez-Gonzalez, 271 F. App’x 786, 788 (10th Cir. 2008); cf. United States v.

Kristl, 437 F.3d 1050, 1055 (10th Cir. 2006). After carefully reviewing Mr.

Madrid-Apodaca’s submission, we cannot conclude he has borne his burden of

overcoming that presumption and we thus affirm.



                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -2-